EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

35. (Currently Amended) A dielectric resonator antenna, comprising: 
a ground plane; 
a dielectric resonator element operably coupled with the ground plane; and 
a feed network operably coupled with the dielectric resonator element for exciting the dielectric resonator antenna to provide a wideband omnidirectional response; 
wherein the dielectric resonator element comprises a plurality of portions, the plurality of portions comprises: 
an innermost portion having a first effective dielectric constant; 
an outermost portion arranged around the innermost portion and having a second effective dielectric constant different from the first effective dielectric constant; and 
one or more intermediate portions arranged around the innermost portion and nested between each other and between the innermost portion and the outermost portion; 
wherein the one or more intermediate portions include multiple nested intermediate portions each having a respective effective dielectric constant, and wherein the respective effective dielectric constants are different and are smaller than the first effective dielectric constant and larger than the second effective dielectric constant; 
wherein the one or more intermediate portions are each formed by a waffle structure with multiple grid cells; 

wherein the grid cells of different intermediate portions are defined by walls of a respective thickness different from that of the grid cells in the outermost portion.

36. (Currently Amended) The dielectric resonator antenna of claim 35, wherein the thickness of the walls of the grid cells increases from the outermost portion towards the innermost portion such that among all the outermost portion and the one or more intermediate portions, the walls of the grid cells of the outermost portion has the smallest thickness, and the walls of the grid cells of the intermediate portion furthest away from the outermost portion and closest to the innermost potion has the largest thickness.

Examiner’s Statement of Reasons for Allowance
Claims 1-25 and 27-36 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the feed network is arranged to excite a plurality of transverse magnetic modes of the dielectric resonator antenna, and the plurality of transverse magnetic modes comprises TM018 mode, TM028 mode, and TM038 mode.”
Claims 2-25 and 30 depend therefrom. 
Regarding independent claims 27, patentability exists, at least in part, with the claimed features of “wherein the feed network is arranged to excite a plurality of transverse magnetic modes of the dielectric resonator antenna array, and the plurality of transverse magnetic modes comprises TM018 mode, TM028 mode, and TM038 mode.”

Regarding independent claim 31, patentability exists, at least in part, with the claimed features of “wherein the innermost portion is generally prismatic and the outermost portion is formed by a waffle structure with multiple grid cells.”
Claim 32 depends therefrom. 
Regarding independent claim 33, patentability exists, at least in part, with the claimed features of “one or more intermediate portions arranged around the innermost portion and nested between each other and between the innermost portion and the outermost portion; wherein the respective effective dielectric constant of the one or more intermediate portions is smaller than the first effective dielectric constant and larger than the second effective dielectric constant; and wherein the one or more intermediate portions are each formed by a waffle structure with multiple grid cells.”
Claim 34 depends therefrom. 
Regarding independent claim 35, patentability exists, at least in part, with the claimed features of “one or more intermediate portions arranged around the innermost portion and nested between each other and between the innermost portion and the outermost portion; wherein the one or more intermediate portions include multiple nested intermediate portions each having a respective effective dielectric constant, and wherein the respective effective dielectric constants are different and are smaller than the first effective dielectric constant and larger than the second effective dielectric constant; wherein the one or more intermediate portions are each formed by a waffle structure with multiple grid cells; wherein the grid cells of the same intermediate portion are defined by walls of the same thickness, which is different from the thickness of walls of the outermost potion; and wherein the grid cells of different intermediate portions are defined by walls of a respective thickness different from that of the grid cells in the outermost portion.” 
Claim 36 depends therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845